Citation Nr: 0104207	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  96-10 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an increased original disability rating for 
post traumatic stress disorder (PTSD), currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Honolulu, Hawaii, which granted a claim by the veteran 
seeking entitlement to service connection for PTSD, assigning 
a 30 percent disability rating.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The preponderance of the evidence of record shows that 
the veteran's PTSD is productive of no more than definite 
(moderately large) social and industrial impairment, due to 
symptoms of anxiety, pressured speech, depressed mood, mild 
memory loss, and chronic sleep impairment.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107  (West 
1991), amended by Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096  (2000); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411  (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background
VA has a duty to assist with the development of evidence in 
support of claims for VA benefits.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3-4, 114 Stat. 
2096  (2000) (to be codified at 38 U.S.C.A. § 5103A).  This 
includes making reasonable attempts to obtain pertinent 
evidence, including service medical records, VA records, and 
evidence from other government agencies.  In addition, in 
certain circumstances, the veteran must be provided a VA 
medical examination.  Id.; 38 U.S.C.A. § 5106 (West 1991); 
VBA Fast Letter 00-87  (November 17, 2000); VBA Fast Letter 
00-92  (December 13, 2000); VBA Fast Letter 01-02  (January 
9, 2001).  In this case, the RO fulfilled its duty to assist.  
It obtained all VA and service medical records pertinent to 
the claim on appeal and provided the veteran with several VA 
examinations of his service-connected PTSD.  In May 1998, the 
Board remanded this case for the specific purpose of ensuring 
its full development.  The veteran was also provided the 
opportunity to testify at a personal hearing before VA.  He 
has had ample opportunity to submit evidence and argument in 
support of his claim.  Overall, the Board concludes that VA's 
duty to assist has been fulfilled and, therefore, the veteran 
is not prejudiced by appellate review at this time.  Bernard 
v. Brown, 4 Vet. App. 384  (1993).

II.  Evidence

Service medical records do not include an induction medical 
examination report.  Inservice treatment notes show that the 
veteran was seen in October 1968 for complaints of recurrent 
bad dreams of past events in Vietnam and insomnia.  
Assessment was anxiety reaction.  Psychiatric consultation 
indicated that the veteran was not able to repress many of 
the things he saw or experienced in Vietnam.  He had made a 
suicide gesture by ingesting sleeping pills.  A December 1968 
separation medical examination report and associated report 
of medical history are negative for any psychiatric problems.

Subsequent to service, a July 1993 private psychiatric 
assessment report shows complaints of nightmares, sleep 
disturbances, and flashbacks to Vietnam with olfactory 
hallucinations.  The veteran reported significant effort at 
avoiding Vietnam memories.  He was detached, isolated, and 
pessimistic about the future.  However, he maintained some 
interest in enjoyable activities.  He experienced problems 
with memory and concentration, irritability, outbursts of 
anger, and hyperalertness.  Mental status examination 
revealed clear and coherent speech.  The veteran was alert, 
well-oriented, and showed no evidence of gross cognitive 
impairment.  Mood was mildly depressed.  There was no 
suicidal or homicidal ideation.  Thought processes were 
logical and goal-directed.  There was no evidence of 
hallucinations, delusions, and obsessional thought processes.  
Insight and judgment were fair.

A September 1993 VA social survey report states, as family 
history, that the veteran's parents both died of alcohol-
related diseases.  He quit high school to join the Army.  He 
was in Vietnam for approximately 1 year, performing long-
range reconnaissance.  He reported many stressful 
experiences, including rescuing fellow soldiers and killing 
the enemy.  After returning home from Vietnam, the veteran 
did odd jobs, which usually lasted only 3 to 4 months each.  
He then received his high school graduate equivalency diploma 
and attended college for 1 1/2 years.  Since that time, he 
continued to work in many jobs for short periods of time, 
reporting difficulty with working with other people.  He held 
a marine teaching and consulting position for 4 years, but 
quit unexpectedly.  He was currently working in construction, 
painting, and restoring furniture.  The veteran reported 
nightmares about death, problems with trust and intimacy, few 
friends, "silent rages," and wanting to be alone most of 
the time.  Drug history was positive for dependence on 
marijuana, cocaine, and alcohol.  Mental status examination 
revealed him to be alert, friendly, and cooperative.  He 
became anecdotal often and got side-tracked.

An August 1994 VA PTSD examination report reiterates the 
findings of the 1993 social survey.  It indicates complaints 
of recurrent, intrusive thoughts, distressing dreams, and 
flashbacks to Vietnam.  The veteran avoided activities and 
situations associated with his Vietnam experience.  He had 
difficulty sleeping, periods of irritability and anger, 
hypervigilance, and difficulty concentrating.  Mental status 
examination revealed casual grooming and a rather intense, 
forced presentation.  The veteran was cooperative.  His 
affect was overly controlled with some depressive aspects and 
anxiety.  He had no hallucinations or distortions.  He 
appeared to have above-average intellect, a good fund of 
information, and adequate judgment and insight.  He had no 
significant memory difficulties.  His thinking was 
preoccupied with Vietnam.  He showed no thought 
disorganization or disorder and no obsessions or ruminations.  
Speech was mildly pressured.  Diagnosis was PTSD, chronic, 
moderately severe, and cannabis dependency secondary to PTSD.  
A Global Assessment of Functioning (GAF) score of 41-50 was 
provided.  Recommendations were for inpatient treatment in 
the future.  It was opined that he would become more 
symptomatic and more disabled over time.

VA outpatient social work and psychiatry notes from July 1993 
to June 1995 show that the veteran was working as a painter 
and carpenter until a bicycle accident in April 1994, during 
which he fractured his clavicle.  An August 1994 note shows 
that the veteran requested treatment for PTSD, reporting that 
he had recently stopped a 1 case per day drinking habit.  A 
January 1995 note shows that he was anxious and "hyper."  
He felt that he was on the verge of becoming out-of-control.  
Additional notes show complaints of nightmares, flashbacks, 
anxiety, and frustration over applying for disability 
benefits.

An August 1995 VA admission record shows that the veteran was 
hospitalized for increased symptoms of flashbacks and 
paranoia.  He had had an altercation with a business partner 
and was now unemployed.  He requested admission because he 
felt that he might hurt someone.  He had used marijuana 1 
week prior.  He lived in the woods.  Mental status 
examination showed that he was well-oriented and had intact 
insight, judgment, and memory.  Thought was intact and 
linear, with no hallucinations, suicidal or homicidal 
ideations, or delusions.  He expressed paranoid feelings.  He 
was placed on psychotropic medications.  Admission GAF was 45 
and discharge GAF was 90.

An October 1995 VA triage record shows that the veteran 
requested substance abuse treatment.  Mental status 
examination revealed normal appearance, rapport, psychomotor 
skills, and speech.  The veteran was well-oriented.  Mood was 
in the normal range.  Affect, thought processes, and thought 
content were normal.  There were fleeting suicidal thoughts.  
Judgment and insight were adequate.  There were minor memory 
findings.  Diagnosis was cannabis dependence, alcohol 
dependence, opioid dependence, cocaine dependence, and PTSD.  
Current GAF was 65 with a high of 65 during the past year.

A November 1995 VA examination report shows that the veteran 
had had no steady employment for 5 years, supporting himself 
through painting and carpentry.  Subjectively, the veteran 
was extremely avoidant and had few friends.  He was unable to 
maintain his relationships with others.  He reported states 
of rage and "fugue" states where he lost a significant 
amount of time.  He reported frequent command hallucinations, 
suspiciousness, and paranoia.  Sleep was variable due to 
hyperalertness and hypervigilance.  He spent extreme effort 
avoiding thoughts, feelings, and memories of Vietnam.  He 
reported frequent guilt and depressive symptoms with thoughts 
of self-destructive behavior.  Mental status evaluation 
showed a somewhat unkempt person who was alert and well-
oriented.  He was somewhat tense and anxious.  He admitted to 
occasional suicidal ideation.  He denied current auditory 
hallucinations and there was no evidence of psychotic 
processes or content.  Insight and judgment were fair.  
Diagnosis was PTSD, marijuana abuse, and alcohol dependence, 
in partial remission.  A GAF of 31-40 was provided.

A February 1996 Social Security Administration decision 
letter shows that the veteran met their definition of 
"disabled" due to PTSD.

During an April 1996 personal hearing at the RO, the veteran 
stated that he was not employed because he had difficulty 
keeping his composure and lost time due to intrusive 
thoughts.  He reported no real social activities or current 
relationships.  He stated that he was aggressively loud, had 
nightmares, and only slept 3 to 4 hours per night.

Additional VA social work and psychiatry notes show that the 
veteran was occasionally seen for symptoms of PTSD, cannabis 
dependence, and alcohol dependence, during 1995 and 1997.  A 
June 1995 note indicates that the veteran canceled a PTSD 
assessment session due to being tired from working the day 
prior.  A July 1995 note indicates that his short- and long-
term memory were not noticeably impaired, but that it was 
highly possible that his subjectively-noted memory lapses 
were due to substance abuse.  Another July 1995 note shows 
that he had an exacerbation of PTSD symptoms.  Group therapy 
session notes generally show that he interacted well in that 
setting and that, overall, his psychiatric problems were 
"mild."  A December 1995 note provides a diagnosis of 
adjustment disorder, stating that the veteran was attempting 
to utilize a PTSD diagnosis to account for his depression and 
was unable to stop endorsing PTSD symptoms.  A January 1996 
note indicates that he had alcohol dependence, in partial 
remission, was denying the problems associated with his 
alcohol and marijuana abuse, and was "clinging" to his PTSD 
diagnosis.  An April 1996 note shows that the veteran went 
off of his PTSD medication because he wanted VA to see how he 
really was.  He was seeking an increased disability rating 
for his PTSD.  His mood was angry.  Assessment was alcohol 
dependence.  It was remarked that the veteran appeared to be 
presenting himself in a very sick role for benefits purposes.  
He continued to claim PTSD, although his general presentation 
was not consistent with PTSD.  He contradicted himself when 
describing his symptoms.  Notes from October and November 
1996 show that he participated in a drug and alcohol group 
session; he had had a mild relapse.  A March 1997 note shows 
that the veteran reported hearing voices and having homicidal 
thoughts.  Assessment was PTSD with psychotic features.

A July 1997 private admission report shows that the veteran's 
mental status at the time of admission was normal, with no 
significant evidence of mood disturbance, psychotic thought 
process or content, or cognitive impairment.  It was noted 
that prior psychological testing results were positive for 
invalidity and overendorsement.  During hospitalization, the 
veteran was friendly, outgoing, and appeared comfortable.  
Two weeks after admission, he exhibited symptoms consistent 
with a chronic hypomanic state.  It was noted that he 
prematurely left the PTSD program after another veteran 
alleged that he had "plagiarized" that veteran's war trauma 
experience, claiming that it was instead his own.  Prior to 
his discharge, it was noted that he had difficulty 
concentrating, was at times tangential in his responses, and 
often appeared to be disassociating.  He was consistently 
unwilling to take responsibility for his own behavior, 
preferring to rationalize or project it away from him.  His 
presence and behavior was disrupting and disconcerting to the 
other participants in the group.  At the time of discharge, 
he tested positive for cannabis.  Final diagnoses included 
alcohol and marijuana dependence, PTSD, and possible manic 
bipolar disorder.  A GAF score of 41-50 was provided.

Another private admission report shows that the veteran was 
admitted in May 1998.  At the time of admission, mental 
status examination was within normal limits.  Psychological 
testing suggested depression in the "extremely severe" 
range, with a classic posttraumatic presentation with 
intrusive experiences, defensive avoidance, and dissociative 
features.  Validity scales indicated that the profile was 
valid without overdefensiveness or exaggeration.  Symptoms 
positively endorsed were of anxiety, traumatic stress, 
depression, social detachment, affective instability, 
identity problems, negative relationships, and aggressive 
tendencies.  Main areas of treatment and concern were alcohol 
and drug abuse, sleep disturbance and nightmares, anxiety, 
and low self-esteem.  Diagnoses were PTSD, alcohol and 
marijuana abuse, in partial remission, and possible bipolar 
disorder.  A GAF of 40-50 was provided.

In November 1998, a multitude of medical records were 
received from the Social Security Administration.  They 
include a vast amount of duplicate records, already discussed 
above.  They also include a February 1994 alcohol dependence 
report.  It states that the veteran consumed between 22 and 
33 cans of beer per day and 3 to 5 drinks of hard liquor.  He 
also used marijuana daily and cocaine several times per week.  
The veteran reported aggressiveness and memory lapses after 
drinking excessively.  A March 1995 psychiatric evaluation 
report shows that the veteran was casually groomed, with 
anxiousness and depression.  He was overwhelmed with war 
memories and had decreased concentration, periods of rage, 
and suicidal ideation.  Diagnosis was PTSD, chronic, 
moderate; mixed personality disorder; and polysubstance 
dependence, in remission.  His condition was not expected to 
improve in the next year.  It was remarked that the veteran 
would not be able to maintain a low stress job due to 
explosiveness and depression.  Conclusion was that the 
veteran had severe PTSD and other diagnoses and was not 
employable for 2 to 3 years.

A December 1998 VA examination report shows thorough review 
of the medical evidence in the claims file.  Current social 
history consisted of a platonic relationship with a female 
friend.  The veteran also had male friends with whom he 
engaged in social activities.  The examiner reviewed the 
results of psychological testing, concluding that they were 
consistent with poly drug dependence and suggested 
malingering or exaggeration of symptoms.  The results could 
be consistent with many other diagnoses other than PTSD.  It 
was pointed out that his substance abuse history predated the 
veteran's military service.  

Subjectively, the veteran complained of problems with 
intimate relationships with people, with fragments of 
memories of Vietnam, isolationism, and a bad startle 
response.  He reported problems with possibly "losing 
control," depression, short-term memory, nightmares, and 
flashbacks.  He had suicidal ideation all of the time.  
Mental status examination revealed casual dress, anxiety, and 
somewhat rambling and circumstantial speech.  Outward 
appearance was calm, but there was slight pressure in his 
speech.  Mood was dysphoric and affect a bit anxious.  
Thought processes were linear and speech was goal-directed.  
There was no evidence of psychosis, dissociation, or 
delusional thinking.  The veteran feigned difficulty with 
memory testing.  Concentration was adequate, and there was no 
apparent difficulty with short-term memory.  Evaluation was 
significant for anxiety, dysphoria, sleep disturbance, and 
preoccupation with Vietnam material.  There was also a 
tendency to blame others rather than accept responsibility.  
While he reported extreme symptoms of flashbacks, 
dissociation, nightmares, and sleep disturbance, he 
downplayed the effects of his substance abuse.  

The examiner pointed out that the veteran was quite clearly 
prepared to present his case during the mental status 
interview in an effort to obtain a total schedular rating.  
The examiner noted that the veteran was unreliable as a self-
reporter.  The first instance of unreliable self-report was 
in October 1968, when he was thought to be manipulating to 
get out of certain work requirements.  More recently in 
progress notes and prior evaluations, he alleged bizarre 
occurrences not consistent with PTSD or other psychotic 
disorder.  It was noted that the veteran feigned difficulties 
with the mental status memory examination and had a history 
of repeated invalid psychological testing in which his self-
reported symptoms were extremely elevated and suggestive of 
exaggeration.  Diagnoses included PTSD, cannabis dependence, 
and alcohol dependence, in partial remission.  A mixed 
personality disorder was also indicated.  The GAF due to PTSD 
was 55 to 60.  The examiner remarked that, although the 
veteran apparently endorsed the full gamut of PTSD symptoms, 
his self-report was prone to exaggeration and embellishment.  
It was recommended that the veteran consider abstinence from 
alcohol and cannabis while engaging in pharmaco and 
psychotherapy for the PTSD that he reportedly was so bothered 
by.  

A December 1998 VA outpatient psychiatry note shows that the 
veteran was frustrated about the VA claims process.  A GAF 
score of 60 was provided.  A May 1999 note shows that he felt 
isolated, continued to be obsessed with his war trauma, and 
felt unable to deal with life.  Objectively, the veteran was 
stable, but quite symptomatic with agitation.  A GAF of 60 
was reported.  A June 1999 note shows that mental status 
examination was largely unremarkable, except for agitation, 
dysphoria, and anxiety.  PTSD symptoms were of preoccupation 
with trauma, hypervigilance, and hyperarousal.  There were no 
homicidal or suicidal ideations.  There was no organicity or 
evidence of psychosis.  Mood was stable at times, but with 
times of impulsive psychomotor agitation.  Diagnosis was PTSD 
and alcohol and drug dependence.  GAF was 60.

An October 1999 private admission report shows that the 
veteran was hospitalized until December 1999 for PTSD and 
marijuana abuse.  Mental status examination was entirely 
within normal limits.  Psychological testing revealed results 
consistent with severe depression.  Testing also showed self-
reported symptoms of anxious arousal, anger and irritability, 
intrusive thoughts, defensive avoidance, dissociation, and 
impaired self-reference.  The clinical profile was suggestive 
of severe impairment in functioning.  The veteran was likely 
to have significant thinking and concentration problems, 
intense depression, and anxiety.  Socially, he appeared very 
isolated and withdrawn.  He was pessimistic and hopeless and 
experienced extreme mood swings.  He was quite impulsive and 
prone to self-destructive behavior, hypervigilance, 
suspiciousness, and mistrust.  He also reported problematic 
drug use.  The course of hospitalization showed that the 
veteran was monopolistic, with a tendency to interrupt and 
talk excessively.  He was cooperative and compliant with 
rules and regulations.  Discharge GAF was 50.  It was 
remarked that he was vulnerable and at a high risk for 
relapse.

A March 2000 private physician statement, handwritten on a 
letter from VA to a Vet Center, indicates that the veteran 
had PTSD and that this disability, in combination with other 
personality and psychiatric disorders, rendered the veteran 
not a candidate for competitive employment.

The most recent medical evidence is an April 2000 VA Chapter 
31 rehabilitation counseling and assessment report.  It 
reflects that the veteran had difficulty dealing with 
structure and interpersonal relationships.  It states that, 
socially, he isolated himself and did not deal with authority 
very well, causing problems in employment situations.  It was 
reported that the veteran was able to study topics on his own 
and to pursue self-directed learning.  The veteran had an 
interest, experience, and aptitude for cataloging and 
organizing ocean specimens.  The overall impression was that 
the veteran was very focused and motivated to pursue the 
equipment and training necessary to undertake this activity, 
but that a return to gainful employment would not appear to 
be realistic.


III.  Analysis

1.  General rating considerations

Service-connected disabilities are rated pursuant to 
diagnostic codes (DC) in the Schedule for Rating 
Disabilities, 38 C.F.R. Part 4  (2000) (Rating Schedule).  
The ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities, and are considered adequate 
to compensate for considerable loss of working time.  
38 C.F.R. § 4.1  (2000).  Where there is a question as to 
which of two evaluations under a specific diagnostic code 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2000); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  However, while the regulations require 
review of the recorded history of a disability to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In making its determination, the Board must consider all of 
the medical evidence, both for and against the veteran's 
claim, and determine its credibility and overall probative 
value.  See 38 U.S.C.A. § 7104(d)(1)  (West 1991); see also 
Caluza v. Brown, 7 Vet. App. 498  (1995) (citations omitted); 
Madden v. Gober, 125 F.3d 1477  (Fed. Cir. Sept. 29, 1997) 
(holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Colvin v. Derwinski, 1 Vet. App. 171, 175  
(1991).  It must determine whether the evidence is in support 
of the claim or is in equal balance, Alemany v. Brown, 9 Vet. 
App. 518, 519  (1996), or, alternatively, whether the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

Since the veteran appealed the initial assignment of a 
disability rating for PTSD, the Board must consider not only 
whether he is currently entitled to an increased rating for 
this disability, but also whether or not he was entitled to 
an increased disability rating at any time since the 
effective date of the initial grant of service connection, 
even if only temporarily.  Fenderson v. West, 12 Vet. App. 
119, 126  (1999) (separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings); see 38 C.F.R. §§ 3.400, 3.500  
(2000).

In deciding claims for VA benefits, when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b)  (West 1991), amended by Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3, 114 
Stat. 2096  (2000) (to be codified at 38 U.S.C.A. § 5107(b)). 

2.  Specific PTSD criteria

Initially, the Board notes that the regulations pertaining to 
mental disorders changed during the pendency of this appeal.  
The United States Court of Appeals for Veterans Claims has 
held that, where the law or regulation changes after a claim 
has been filed, but before the administrative or judicial 
appeal process has been conducted, the version of the law or 
regulation most favorable to the veteran shall be applied.  
Karnas v. Derwinski, 1 Vet. App. 308, 313  (1991).  However, 
if rated pursuant to the amended regulations, the effective 
date of the rating cannot be prior to the date those 
regulations became law.  38 U.S.C.A. § 5110(g)  (West 1991); 
VAOPGCPREC 3-00  (April 10, 2000).

The Rating Schedule, prior to November 1996, provided for a 
30 percent disability rating for PTSD with "definite" 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, with psychoneurotic 
symptoms resulting in reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, DC 9411  (1996).  
In Hood v. Brown, 4 Vet. App. 301  (1993), the United States 
Court of Appeals for Veterans Claims stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991 & Supp. 2000).  
In a precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that "has more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board is bound by 
this interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 2000).

A 50 percent rating was warranted for PTSD when the:

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.

Id.

The criteria for a 70 percent disability rating was the 
following:

Ability to establish or maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.
Id.
The criteria for a total schedular rating was the following:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment.

Id.

Under the current, amended VA regulations, a 30 percent 
rating for PTSD requires the following:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).

38 C.F.R. § 4.130, DC 9411, 9440  (2000).

A 50 percent rating is assigned to PTSD manifested by the 
following:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.

Id.

A 70 percent disability rating is warranted for 
PTSD most closely reflecting the following:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

Id.


A total schedular rating of 100 percent requires the 
following:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

Id.

3.  Application of the PTSD criteria to the facts

In this case, after full consideration of all relevant 
evidence in the claims file, the Board finds that the 
veteran's PTSD does not warrant a disability rating in excess 
of 30 percent.

In rendering this decision, the Board finds most credible the 
December 1998 VA PTSD examination report.  This is considered 
most probative by the Board because it was completed after a 
thorough review of the veteran's clinical history and 
following psychological testing and mental status interview.  
It was not a "snapshot" of the veteran's status but a 
longitudinal review of the veteran's disability picture, 
shedding light on earlier clinical reports and the 
significance of the veteran's treatment and symptoms over a 
prolonged period.  It was performed for the sole purpose of 
providing objective findings pertinent to rating the 
veteran's PTSD pursuant to VA regulations.  Of course, the 
voluminous other medical evidence, consisting of VA and 
private outpatient therapy notes, examinations and private 
hospitalization records are also of value.

The Board finds of less probative value the veteran's own lay 
statements, including his personal hearing testimony and the 
subjective symptoms he has repeatedly reported to his medical 
care providers.  The Board makes this determination based on 
evidence in the claims file indicating that he overreported 
and exaggerated his PTSD symptoms and based on 
inconsistencies in the record.  The VA group and individual 
therapy notes show that the veteran attended such sessions on 
a fairly regular basis since approximately 1995.  A June 1995 
note indicates that he canceled a PTSD session because he was 
tired from working the prior day.  However, in several other 
lay statements, and during his April 1996 personal hearing, 
the veteran strongly maintained that he had not worked since 
approximately 1993.  These same VA therapy notes also clearly 
record a pattern of focus by the veteran on his PTSD 
diagnosis, when his symptoms most likely were due to other 
conditions.  As stated above, several notes from 1995 and 
1996 indicate that the veteran's PTSD was "mild" in nature 
and that he was attempting to use his PTSD diagnosis to 
account for his depression; he "was unable to stop endorsing 
PTSD symptoms" and was "clinging" to his PTSD diagnosis.  
Even the veteran, in April 1996, stated that he was going to 
refuse medications in order to show the VA how bad his PTSD 
really was.  Several psychological test results have been 
deemed invalid due to overendorsement of answers by the 
veteran.  In addition, during one of his hospitalizations, 
the veteran apparently discharged himself prematurely after 
attempting to take another veteran's war experiences as his 
own.  Finally, the December 1998 VA examination report 
specifically notes that some of the veteran's claimed 
symptoms were not consistent with PTSD and that he feigned 
difficulty with memory testing.  The examiner stated that the 
veteran had PTSD, but that he was prone to exaggeration and 
embellishment in his self-reporting.  For the above reasons, 
the Board places less weight on the veteran's pure subjective 
complaints and other assertions.  See Madden v. Gober, 125 
F.3d 1477  (Fed. Cir. Sept. 29, 1997).

Nevertheless, the Board recognizes that the veteran has PTSD, 
and that it has been manifested, in a consistent manner, by 
several chronic symptoms.  First, according to all of the 
evidence, his PTSD has involved anxiety.  Mood has been noted 
to be depressed.  The veteran has had a preoccupation with 
his PTSD disability and the combat trauma that caused it.  
This has resulted in impairment in a mild memory loss; he 
also apparently has had intrusive thoughts about Vietnam.  He 
has also been prone to hyperarousal and hypomania.  The 
evidence shows that he has avoided crowds and has been easily 
irritated, angered, and frustrated.  Overall, the Board finds 
that these symptoms, and their severity, most closely reflect 
the 30 percent disability rating under either the old or 
amended PTSD regulations.  That is to say, they are 
productive of "moderately large" impairment in both his 
ability to establish and maintain effective relationships 
with others and in his industrial capability.  38 C.F.R. 
§ 4.132, DC 9411 (1996).  His symptoms also most closely 
resemble the amended PTSD criteria for a 30 percent rating, 
in that they involve anxiety, mild memory impairment, 
suspiciousness, and depressed mood.  Clearly, the veteran has 
experienced difficulty maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411 (2000).

That the veteran's PTSD is properly rated at the 30 percent 
disabling level is also supported by the GAF scores provided 
by his medical care providers and VA examiners.  A low GAF 
score of "31-40" was provided in November 1995, which is 
indicative of severe social and industrial impairment.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (GAF is a 
scale reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness.") (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS 32 (4th ed., 
1994); see also Richard v. Brown, 9 Vet. App. 266  (1996).  
However, the veteran also has had GAF scores of 65 and even 
90 assigned to his level of social and industrial 
functioning, indicating that his mental status was only 
mildly impairing.  Id.  The Board finds most convincing the 
GAF score in the 55 to 60 range reported by the VA examiner 
in 1998.  Though several scores provided by VA examiners and 
private physicians have been higher, this examiner provided 
the most thorough review of the veteran's psychiatric 
history.  It should be noted that the GAF score, as its name 
implies, is a numerical assessment of the veteran's global 
functioning.  In this case, the veteran has several other 
psychiatric problems other than PTSD.  He has a long, well-
documented history of alcohol and cannabis dependence, both 
by clinical diagnosis and by his own admissions.  Several 
medical records also indicate a mixed personality disorder, 
adjustment disorder, depression, or even possible bipolar 
disorder.  None of these conditions are service-connected, 
but, according to the evidence, cause some level of 
additional social and occupational impairment.  The GAF score 
provided in the December 1998 VA examination report was based 
solely on the veteran's impairment caused by PTSD.   This is 
consistent with moderate psychiatric impairment, which again, 
most closely resembles the old and new criteria for a 30 
percent rating.  Furthermore, the Board finds that a higher 
rating than 30 percent was not demonstrated at any time since 
the grant of service connection was effective.   

In light of the above, the Board denies the veteran's claim 
for an increased original disability rating for PTSD.

The evidence consistently shows that the veteran maintains 
some male friends, with whom he "hangs out" or collects 
shells.  He also has had relationships with members of the 
opposite sex.  The evidence repeatedly shows that he has no 
psychoses, hallucinations, or delusions.  He is very 
talkative in group therapy sessions, and is very good at 
intellectualizing and rationalizing his disability.  His 
thoughts have been goal-directed, mainly towards obtaining 
increased VA compensation.  Most recently, mental status 
examination revealed mostly normal findings.  The Board 
recognizes that a private physician stated in March 2000 that 
the veteran was not able to pursue competitive employment; 
however, that impression was made after consideration of his 
PTSD and all of his other personality and psychiatric 
disorders.  The Board finds that statement greatly outweighed 
by the other evidence of record that indicates moderately 
large, but not total, impairment in employability.

Overall, the preponderance of the evidence shows that the 
veteran has PTSD most closely resembling the diagnostic 
criteria of a 30 percent disability rating under either the 
old or amended PTSD criteria of the Rating Schedule.  The 
balance of the evidence does not show that he meets either 
criteria for a rating in excess of 30 percent.  38 C.F.R. 
§ 4.132, DC 9411 (1996); 38 C.F.R. § 4.130, DC 9411, 9440  
(2000); 38 U.S.C.A. §§ 1155, 5107  (West 1991) (amended 
2000).  The evidence also does not indicate PTSD temporarily 
meeting the criteria for a disability rating in excess of 30 
percent at any time during this appeal.  Fenderson v. West, 
12 Vet. App. 119, 126  (1999).  Of course, the veteran was 
hospitalized on several occasions and treated for PTSD, but 
he was granted temporary total (100 percent) disability 
ratings by VA for those periods of time.

In light of the above, the claim for an increased original 
disability rating for PTSD is denied.


ORDER

Entitlement to an increased original disability rating for 
PTSD is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

